Citation Nr: 1533911	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome. 

2.  Entitlement to service connection for lumbar disc disease with urinary incontinence and radiculopathy, including as secondary to service-connected disabilities. 

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for arachnoiditis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1981. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2012, a Travel Board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.

In July 2014, the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for sinusitis has been raised by the record at his July 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for TMJ syndrome and entitlement to service connection for lumbar disc disease with urinary incontinence and radiculopathy, including as secondary to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not incur an additional arachnoiditis disability as a result of the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment; or due to an event not reasonably foreseeable for treatment received during treatment by VA.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. §1151 for an arachnoiditis disability as a result of VA medical treatment have not been met.  38 U.S.C.A. §§1151 (West 2002); 38 C.F.R. §§ 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a July 2014 letter that explained what information and evidence was needed to substantiate a claim for compensation under the provisions of 38 U.S.C.A. §1151 and service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the July 2014 letter, and opportunity for the Veteran to respond, the December 2014 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations in June 2000, January 2008 and September 2014.  As the VA examiners thoroughly addressed the relevant issues, and provided a rationale for the conclusions provided, the Board concludes that the June 2000, January 2008 and September 2014 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
 
The Board notes that the July 2014 remand also instructed the RO to obtain records from the Social Security Administration (SSA).  In conjunction with the remand instructions, these SSA records have been obtained and associated with the claims file.  In light of the above, the Board finds that the RO substantially complied with the July 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting Veterans Law Judge (AVLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The AVLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by her representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



Laws and Regulations

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent. 

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2014).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c) (1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).



Factual Background and Analysis

The Veteran contends that this disability is related to a lumbar myelogram procedure that she underwent at a VA facility on March 12, 2007.  

The Veteran underwent a myelogram on March 12, 2007 for her chronic low back pain.  After the myelogram, the Veteran reported having a slight headache.  

On March 14, 2007, the Veteran presented to the emergency room with complaints of having a headache since her myelogram that was worsening.  The diagnosis was a post lumbar puncture headache.

A March 15, 2007 neurology note indicated that due to post-surgical changes on the Veteran's spine, arachnoiditis provoked by the myelogram was another consideration to explain her headaches.  If the pain was not relieved within 24 hours, a slow recovery was to be expected based on the fact that arachnoiditis was not uncommon in patients who have had spinal surgery.

A March 16, 2007 treatment note reported that the Veteran was feeling better but still had headaches that varied in intensity.

A March 23, 2007 treatment note reported that the Veteran still had headaches, nausea, vomiting and "lots of vertigo".  No acute intracranial pathology was found on examination.

A March 30, 2007 neurology addendum note indicated that they were treating the Veteran as if it was arachnoiditis.  It was noted that even before she had a lumbar myelogram procedure, she had back pain and headaches.

An April 27, 2007 treatment report noted that the Veteran had chronic spinal pain due to arachnoiditis.  There was no evidence of surgical disease.

A September 4, 2007 treatment report noted that the Veteran still had problems with headaches that were accompanied by nausea and vomiting.  The physician reported that the recovery for arachnoiditis was very slow and very unpredictable.  She may recover in 1 or 2 years or never make a full recovery.

An October 12, 2007 treatment report indicated that the Veteran felt much better.  

A March 8, 2008 treatment report noted that the Veteran still had problems with back pain and arachnoiditis.  

Per the July 2014 remand instructions, the Veteran underwent a VA examination in September 2014.  The examiner determined that it was at least as likely as not that the Veteran incurred arachnoiditis as a result of treatment received at VA on March 12, 2007.  This caused increased headaches which were treated as post myelogram headaches.  The accompanying nausea, vomiting and dizziness resolved.  Her residual back pain and headaches were present prior to the procedure.  The examiner opined that the Veteran's claimed additional disability of headaches, dizziness and memory loss as a result of the March 12, 2007 treatment was less likely than not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA medical personnel.  The condition was not a reasonably foreseeable event and the resulting disability was adequately addressed following the standard care of reasonable healthcare providers.  The examiner noted that a review of the records demonstrates that the treating physicians were aware of the Veteran's allergy to intravenous contrast and the Veteran was medicated prior to the procedure which was the standard of care.  The appropriate consent was signed and was documented.  Post procedure, the Veteran was discharged in stable condition with instructions.  She was readmitted 2 days later with headaches and diagnosed with possible arachnoiditis.  She later received a blood patch, a trial of Medrol and was referred to an inpatient pain programme. However, she was not an appropriate candidate for an inpatient programme.  She was followed by her primary care provider and was currently in a pain programme for chronic pain syndrome with diffuse multifocal complaints.  The examiner noted that the Veteran's headaches had decreased as of October 2007 and her reported memory issues were subjective as they were normal on testing.  She returned to gainful employment and was gainfully employed as a registered nurse until 2013.  Per medical literature, a positive history of allergies or hypersensitivity does not arbitrarily contraindicate the use of a contrast agent where a diagnostic procedure is thought essential.  However, caution should be exercised as premedication with antihistamines or corticosteroids to avoid or minimize possible allergic reactions in such patients should be considered.  The examiner noted that this was done in this instance with the Veteran.  The Veteran's post myelogram headaches were treated appropriately with a blood patch.  An epidural blood patch was indicated in patients with spinal headaches due to possible leaking spinal fluid.  The incidence of such headaches is from 5 to 30 percent.  In addition, the Veteran was status post 2 back surgeries.  A neurology note indicated that a slow recovery was to be expected based on the fact that arachnoiditis was not uncommon in patients who have had spinal surgery.  In addition to pain, it could slow the elimination of myelography contrast medium from the subarachnoid space.  An extensive review of the Veteran's medical records revealed that the Veteran's condition of arachnoiditis post myelogram did not result in a permanent disabling condition.  Instead, the increased headaches were treated as post myelogram headaches.  The accompanying nausea, vomiting and dizziness resolved and the residual back pain and headache were present prior to the procedure.

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for arachnoiditis claimed to have resulted from treatment at a VA medical facility in 2007.

The Board finds that the most probative evidence does not indicate that the Veteran's current arachnoiditis disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or an event not reasonably foreseeable.

The Board notes that the Veteran's arachnoiditis has been related to the Veteran's treatment received at VA on March 12, 2007.  However, as noted above, under 38 U.S.C.A. § 1151, all three of the factors must be shown to prevail on a claim.  

In this instance, the third factor under 38 U.S.C.A. § 1151 is not shown, as the only competent medical evidence has determined that the Veteran's current arachnoiditis disability is not the result of VA error or negligence.  Specifically, the September 2014 VA examiner opined that the Veteran's claimed additional disability of headaches, dizziness and memory loss as a result of the March 12, 2007 treatment was less likely than not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA medical personnel.  The examiner noted that the Veteran's condition was not a reasonably foreseeable event and the resulting disability was adequately addressed following the standard care of reasonable healthcare providers.  The examiner also indicated that the Veteran was medicated prior to the procedure which was the standard of care and the appropriate consent was signed and was documented.  Finally, the examiner noted that, per the medical literature's guidance, caution was exercised as premedication with antihistamines or corticosteroids to avoid or minimize possible allergic reactions was given and the Veteran's post myelogram headaches were treated appropriately with a blood patch.  

Because there is no competent evidence that VA otherwise exhibited carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, compensation under 38 U.S.C.A. §1151 must be denied. 

The Board finds the September 2014 VA examination report to be highly probative, as it was based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cite to relevant medical principles.  The opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.). 

Additionally, there is no medical evidence of record showing that the Veteran's current arachnoiditis disability was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, assertions as to whether the Veteran's arachnoiditis was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable, are etiological questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a complex medical opinion regarding the etiology of her disability.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what she observed and of the symptoms she experienced, she is not competent to ascertain the relationship between her treatment at VA and her current arachnoiditis disability, as the factors involved are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more weight and credence to the opinions of the VA examiner which were rendered by a licensed medical professional rather than a lay person and were based on medical principles, which were set forth in the report. 

The Board is sympathetic to the Veteran's sincere belief that careless, negligence, lack of proper skill, error in judgment, or similar instance of fault is responsible for her current arachnoiditis disability.  The Board finds, however, that the weight of the probative and competent evidence is against a finding that the Veteran has an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or that it was an event not reasonably foreseeable.  Because the preponderance of the competent evidence is against the claims, entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for arachnoiditis must be denied.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for arachnoiditis is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to TMJ syndrome and entitlement to service connection for lumbar disc disease with urinary incontinence and radiculopathy, including as secondary to service-connected disabilities.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for service connection for TMJ syndrome, the Board notes that the Veteran underwent a VA examination in January 2008.  The examiner noted that in addition to injuries sustained in an in-service motor vehicle accident, the Veteran also sustained head trauma in 1992 during an incident of domestic violence where she experienced a brief loss of consciousness.  The examiner opined that it was more likely than not that the temporomandibular dysfunction/myofascial pain was related to the facial trauma experienced in 1992 but that would be speculation.  The examiner concluded that it would be speculation to relate the present temporomandibular dysfunction/TMJ condition to the motor vehicle accident of 1981 based upon the records and prior examinations.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, that statement is (in and of itself) a medical opinion that must be supported by explanation of rationale; and it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  

Accordingly, the January 2008 VA examiner did not provide a rationale for his opinion that it would be speculation to relate the Veteran's TMJ to facial trauma in 1992 or that it would be speculation to relate the TMJ to the in-service motor vehicle accident in 1981.  It is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the January 2008 VA examination is inadequate with respect to the claim for service connection for TMJ syndrome.  Accordingly, an additional VA examination is required on remand.

Regarding the Veteran's low back disability claim, the Veteran contends that her current low back disability is secondary to her service-connected disabilities.

As noted above, the Board remanded this matter in July 2014 for further development.  As part of the July 2014 remand, the Board noted that a previous VA spinal examination in January 2008 did not address the issue of whether the low back disability could be related to the Veteran's service-connected lower extremity disabilities.

Accordingly, the Board instructed the RO to provide another etiological medical opinion for the claim for service connection for a low back disability to specifically address whether the low back disability was related to her service-connected lower extremity disabilities on a secondary basis.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in September 2014.  The September 2014 VA examiner opined that it was less likely than not that the Veteran's low back disorder was related to service or proximately due to or aggravated by the service-connected disabilities.  However, when providing a rationale for this determination, the examiner focused exclusively on direct service connection as he indicated that the Veteran had a motor vehicle accident in service but there were no complaints related to his back.  Additionally, the examiner noted that the Veteran's service treatment records failed to show a back injury and the Veteran did not receive treatment for a back condition until 1995 after she hurt her back working as a registered nurse.  The examiner concluded that it was more likely that the Veteran's current low back condition was related to civilian work related injuries as a nurse and less likely due to an in-service motor vehicle accident as any back injury will cause immediate symptoms and would not surface 15 years later.

Accordingly as the VA examiner did not provide a rationale for the Veteran's claim for service connection on a secondary basis, the September 2014 VA examination report does not comply with the Board's July 2014 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the September 2014 examiner should amend his examination report in accordance with the Board's July 2014 directives cited herein. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed TMJ syndrome disability.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a current TMJ syndrome disability and if so, whether the current TMJ syndrome disability is at least as likely as not related to, or had its onset during service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  

3.  Return the claims file to the VA examiner that examined the Veteran in September 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's low back disability was caused by her service-connected lower extremity disabilities.

The examiner should also comment on whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's low back disability was aggravated by her service-connected lower extremity disabilities.

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

The examiner must be certain to comment on both causation AND aggravation.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a mere temporary or intermittent flare-up of symptoms.

If aggravation is found, the clinician should indicate, to the extent possible, the approximate level of baseline disability preceding the aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If her claims remain denied, she should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


